[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendants move to strike the second count of the complaint. The second count of the complaint, paragraph 27a, in its most favorable interpretation of the count, appears to allege the filing of motions solely for the purpose of billing rather than for substantive, procedural or tactical purposes, in pursuance of the litigation. Paragraphs 27b and 27c also allege billing practices claimed to be improper. If such allegations are capable of proof such activity may arguably be capable of meeting the criteria of "the entrepreneurial or commercial aspects of the practice of law." See Larsen Chelsey Realty Co. v. Larsen,232 Conn. 480, 496 (1995); (footnote 19), Haynes v. Yale New HavenHospital, 243 Conn. 17, 35 (1997). The allegation of more than one alleged incident precludes consideration of whether a single act can constitute a violation of CUTPA.
The motion to strike the CUTPA count is denied. CT Page 8514
L. Paul Sullivan, J.